Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2016

                                     No. 04-15-00294-CR

                                   Shauna Denay RIPLEY,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0670
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

       After Appellant’s second court-appointed counsel missed deadlines to file the brief, we
abated this appeal and remanded it to the trial court for an abandonment hearing. The trial court
held a hearing as ordered; it filed a supplemental clerk’s record containing findings of fact and
conclusions of law. The court reporter filed a supplemental reporter’s record of the hearing. See
TEX. R. APP. P. 38.8(b)(3).

       The trial court found that (1) Appellant wishes to prosecute her appeal, (2) Appellant is
indigent, and (3) court-appointed appellate attorney Michael Raign will continue to represent
Appellant in this appeal. At the hearing, Mr. Raign indicated he would file the brief by Monday,
April 4, 2016. We reinstated the appellate timetable in this appeal, set Appellant’s brief due on
April 4, 2016, and ordered Appellant’s court-appointed counsel Michael Raign to file
Appellant’s brief by April 4, 2016. As of this date, counsel has not filed the brief.

        We ORDER Appellant’s attorney to file either Appellant’s brief or a motion to dismiss
this appeal within FIVE DAYS of the date of this order. If no brief or motion is filed by that
date, we will abate this appeal to the trial court for a second abandonment hearing and again
order Michael Raign to appear before the trial court to determine, inter alia, whether to appoint
substitute counsel. See TEX. R. APP. P. 38.8(b)(2).

         Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may
“initiat[e] contempt proceedings against [A]ppellant’s counsel.” Id. R. 38.8(b)(4).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court